—Appeals by defendants from two judgments (one as to each of them) of the Supreme Court, Westchester County, both rendered September 26, 1978, convicting each of them, inter alia, of grand larceny in the second degree, offering a false instrument for filing in the first degree (three counts) and conspiracy in the third degree, upon a jury verdict, and imposing sentence. Judgments affirmed. This case is remitted to the Supreme Court, Westchester County, for further proceedings pursuant to CPL 460.50 (subd 5). There was sufficient evidence in the *1030record to sustain the jury’s verdict that the defendants knowingly and intentionally committed the acts in question. Moreover, under the circumstances herein, we do not believe that the sentences imposed were excessive. We have considered the other points raised by the defendants and have found them to be without merit. Mollen, P. J., Titone, Mangano and Gibbons, JJ., concur.